DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The Examiner assigned to the current application has been changed. The new Examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “comprising at least one rhodamine-base fluorescent (RBF) compound selected to have at least one of a R (red) emission peak and a G (green) emission peak”.  Applicants are advised to amend this phrase to recite “comprising at least one rhodamine-base fluorescent (RBF) compound selected to have at least one of a R (red) emission peak or a G (green) emission peak”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16, 20, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 16 recites the limitation “wherein the at least one color conversion film further comprises a matrix-shaped crosstalk-reducing element”. However, while there is support in the Specification are originally filed to recite “matrix crosstalk-reducing layer”, as disclosed in Paragraph [0021] of the instant Specification, there is no support for the limitation “matrix-shaped crosstalk-reducing element” as recited in the present claims.

Claim 20 recites “further comprising third compartments with color conversion film with blue-fluorescent RBF compounds”. However, while there is support to recite compartments comprising green-fluorescent and red-fluorescent RBF compounds as well as “compartments with blue” as disclosed in Paragraph [0087] of the instant Specification as originally filed, there is not support for the limitation “further comprising third compartments with color conversion film with blue-fluorescent RBF compounds”. Furthermore, a fair reading of the Specification as a whole reveals that a disclosure of “blue-fluorescent RBF compounds” is conspicuous by its absence. Accordingly, while there is support to recite “compartment with blue”, there is no support in the Specification as originally filed for the limitation “further comprising third compartments with color conversion film with blue-fluorescent RBF compounds” as recited in the present claims.

Claim 24 recites the limitation “with a color conversion film with blue-fluorescent RBF compounds”. However, while there is support to recite green-fluorescent and red-fluorescent RBF compounds disclosed for example in Paragraph [0087] of the instant Specification as originally filed, a fair reading of the Specification as a whole reveals that a disclosure of “blue-fluorescent RBF compounds” is conspicuous by its absence. Accordingly, there is no support in the Specification as originally filed to for the limitation “with a color conversion film with blue-fluorescent RBF compounds” as recited in the present claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites the limitation "the integrated layer" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the phrase “where the at least one color conversion film is fresh” which renders the scope of the claim confusing given that it is not understood what is encompassed by the term “fresh”. For example, does fresh mean not previously used, new, different, etc.?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2011/0128476) in view of Yano et al (JP 2006-306933, see attached English language translation).

Regarding claim 1, Park et al discloses a liquid crystal display comprising a backlight unit and a liquid crystal panel, where the backlight unit supplies light to the liquid crystal panel ([0006]). The liquid crystal display comprises a plurality of unit pixels, wherein each pixel includes red ®, green (G), and blue (B) color filter layers ([0025]). 
Park et al teaches all the claim limitations as set forth above. However, the reference does not disclose that the liquid crystal display comprises a color conversion film comprising rhodamine-based compounds as recited in the present claims.
Yano et al discloses a color conversion film for display devices,  where the color conversion film comprising rhodamine compounds ([0001]). Figure 2 of the reference discloses a color conversion filter for a color display ([0100]). The color conversion filter comprises color filter layers 30R, 30G, and 30 B, i.e. red (R), green (G) and blue (B) provided on a transparent support (layer 10). The color conversion film further comprising red (20R), green (20G), and  blue (20B) on each color filter ([0100]). The red conversion layer (20 R) comprises a rhodamine compound given by formula (II) which emits light in the red spectrum i.e. possess a red emission peak ([0027], [0040] and [0068]). The reference discloses the compound has excellent light fastness and provide a color conversion layer not suffering from deterioration (Page 4 – overview).
Given that both Park et al and Yano et al are drawn to display devices comprising, red, green, and blue color filters, and, given that Park et al does not explicitly prohibit other elements, in light of the particular advantages provided by the use and control of the color conversion film disclosed by Yano et al  it would therefore have been obvious to one of ordinary skill in the art to include such color conversion films in the liquid crystal display device disclosed by Park et al with a reasonable expectation of success.
	Thus, from the above, it is clear that color conversion film disclosed by Yano et al, when utilized in the liquid crystal display disclosed by Park et al, is found necessarily above, the liquid crystal panel and necessarily modifies the spectrum of radiation received therefrom as recited in the present claims.

Regarding claim 4, the combined disclosures of Park et al and Yano et al teach all the claim limitations as set forth above. Additionally, Yano et al discloses that the color conversion film comprises a black mask (Figure 2 – item 40) provided between each color conversion layer / color layer filter stack and is effective for improving contrast ([0100]). From this disclosure it is clear that the black mask corresponds to the claimed crosstalk reducing layer and is a structural framework which is patterned according the pixel structure of the RBG color filters as recited in the present claims.

Regarding claim 5, the combined disclosures of Park et al and Yano et al teach all the claim limitations as set forth above. Additionally, Figure 2 of Yano discloses that the color conversion film comprises a color conversion layer / color layer filter stack. That is, in Figure 2 filter layers 30R, 30G, and 30 B, i.e. red (R), green (G) and blue (B) comprise the corresponding  red (20R), green (20G), and  blue (20B) conversion filters.  Thus, the color conversion film is integrated with the RGB color filters and is patterns to yield a spatial correspondence between film regions with R and G emission peaks and respective R and G color filters as recited in the present claims.

Regarding claim 6, the combined disclosures of Park et al and Yano et al teach all the claim limitations as set forth above. Additionally, Yano et al discloses that the color conversion film comprises a black mask (Figure 2 – item 40) provided between each color conversion layer / color layer filter stack and is effective for improving contrast ([0100]). From this disclosure, it is clear that the black mask corresponds to the claimed crosstalk reducing layer and is a structural framework which is patterned according the pixel structure of the RBG color filters as recited in the present claims.

Regarding claim 15, the combined disclosures of Park et al and Yano et al teach all the claim limitations as set forth above. Additionally, from Figure 2 of Yano et al it is clear that the RGB color filters precede the color conversion film, i.e. are found below the color conversion films.

Regarding claim 16, the combined disclosures of Park et al and Yano et al teach all the claim limitations as set forth above. Additionally, Yano et al discloses that the color conversion film comprises a black mask (Figure 2 – item 40) provided between each color conversion layer / color layer filter stack and is effective for improving contrast ([0100]). From this disclosure, it is clear that the black mask corresponds to the claimed matrix-shaped crosstalk reducing element as recited in the present claim.

Regarding claim 17, the combined disclosures of Park et al and Yano et al teach all the claim limitations as set forth above. Additionally, Yano et al discloses that the color conversion film comprises a black mask (Figure 2 – item 40) provided between each color conversion layer / color layer filter stack and is effective for improving contrast ([0100]). From Figure 2 of the reference, it is clear that the back mask corresponds to the vertical crosstalk-reducing elements and form compartments as recited in the present claims.

Regarding claim 18, the combined disclosures of Park et al and Yano et al teach all the claim limitations as set forth above. Additionally, Yano et al discloses that the color conversion film comprises a black mask (Figure 2 – item 40) provided between each color conversion layer / color layer filter stack and is effective for improving contrast ([0100]). From Figure 2 of the reference, it is clear that the back mask corresponds to the claimed crosstalk reducing elements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,495,917 (U.S. ‘917).  

Claims 1 and 6 of U.S. ‘917 recite a liquid crystal display (LCD) comprising a backlight unit and a LCD panel, the panel comprising RGB color filters. Given that the LCD comprising a backlight, it is clear that the LCD receives illumination from the backlight unit. The LCD further comprises a color conversion film comprising a rhodamine-based fluorescent compound which has at least one of a red emission peak or a green emission peak. Given that the LCD comprises the color converting film and an LCD panel, the color version film is necessarily on one side of the LCD panel and therefore is position above the LC module as recited in instant claim 1.
	Furthermore, it is noted that:
	Claim 1 of U.S. ‘917 recites rhodamine compound given by Formulas I and II, identical to that recited in instant claim 8.

Claims 1 and 8 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,473,968 (U.S. ‘968).  

Claims 1 and 4 of U.S ‘968 recite a liquid crystal display (LCD) comprising a backlight unit and a LCD panel, the panel comprising RGB color filters. Given that the LCD comprising a backlight, it is clear that the LCD receives illumination from the backlight unit. The LCD further comprises a color conversion film comprising a rhodamine-based fluorescent compound which has at least one of a red emission peak or a green emission peak. Given that the LCD comprises the color converting film and an LCD panel, the color version film is necessarily on one side of the LCD panel and therefore is position above the LC module as recited in instant claim 1.
	Furthermore, it is noted that:
	Claim 1 of U.S. ‘917 recites rhodamine compound given by Formulas I and II, identical to that recited in instant claim 8.

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of U.S. Patent No. 10,519,314 (U.S. ‘314).  

Claim 18 of U.S ‘314 recite a liquid crystal display (LCD) comprising a backlight unit, a color conversion film, and red, green blue filters. The color conversion comprises a rhodamine-based red fluorescent compound. Given that the LCD comprises the color converting film and an LCD panel, the color version film is necessarily on one side of the LCD panel and therefore is positioned above the LC module as recited in instant claim 1.
	
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,275,265 (U.S. ‘265).  

Claim 1 of U.S. ‘265 recites a liquid crystal display comprising a backlight unit and an liquid crystal display panel configured to received illumination from the backlight unit. The liquid crystal display further comprises a red, green, and blue filter layer and a color conversion film. The color conversion film comprising comprises rhodamine-based fluorescent compound having at least one of a red emission peak or a green emission peak. The color conversion film is position over the liquid crystal layer, i.e. a liquid crystal module.

Allowable Subject Matter
Claim 2-3, 19, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claims 2-3, 19, and 21-23 would be allowable over the “closest” prior art Park et al (US 2011/0128476) in view of Yano et al (JP 2006-306933, see attached English language translation) for the reasons set below.

Regarding claim 2, Park et al discloses a liquid crystal display comprising color filters and Yano discloses a color conversion film, however, neither reference, either alone or in combination discloses or suggests a color conversion film embedded in a fluorescence-intensifying section which comprises at least supportive structure as recited in the present claim.

	Regarding claim 19,  Park et al does not disclose or suggest green fluorescent RBF compounds as required by the present claims.
Yano et al discloses that the color conversion film comprises a black mask (Figure 2 – item 40) provided between each color conversion layer / color layer filter stack. From Figure 2 of the reference, it is clear that the black mask forms compartments as recited in the present claims. The reference discloses rhodamine-based fluorescent compounds having a red emission peak utilized in areas of over the red color filter. However, the reference does not disclose or suggest green-fluorescent rhodamine RBF compounds as recited in the present claim.
In light of the above, it is clear that the Park et al and Yano et al, either alone or in combination do not disclose or suggest first compartment with green-fluorescent RBF compound and second compartments with both red-fluorescent and green fluorescent RBF compounds are required by claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767